DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a notice of allowability.
Claims 1-11 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable because the recited claim limitations for a detachable attachment for a stereolithography apparatus comprising: a base portion detachable to a manufacturing table; a support mechanism provided on the base portion; and a sheet placement platform supported by the support mechanism, wherein the support mechanism supports the sheet placement platform in a position causing a distance from an optical scanning section of the stereolithography apparatus to the sheet placement platform to be longer than a distance from the optical scanning section to the manufacturing table, when taken with the claim as a whole, has not been shown reasonably suggested by the prior art. Dependent Claims 2-11 are allowable as depending from an allowable base claim.
A close prior art reference here made of record Ermoshkin et al. (US 2017/0173871 A1) disclose apparatus for the production of a 3D object by “bottom up” stereolithography additive manufacturing, in which a carrier is vertically reciprocated with respect to a build surface, to enhance or speed the refilling of the build region with a solidifiable liquid photopolymer. A light source is mounted to a foundation plate, a base portion with a through hole is mounted to a manufacturing table above the foundation plate, a sheet placement platform with a through hole is mounted to the base portion, and a sheet holding plate is mounted to the sheet placement platform. Ermoshkin et al. do not disclose the instant claim limitations recited above.
A close prior art reference here made of record Oshima et al. (US 2018/0297274 A1) disclose a pattern manufacturing apparatus includes a shaping base, a light beam irradiation window, an optical engine, a lifting head, a head feed mechanism, and a stepping motor. A pattern forming sheet is a sheet in which an admixture containing a conductive material and a photo-curing resin is applied to both of the obverse surface and the reverse surface. Oshima et al. do not disclose the instant claim limitations recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743